DENIED and Opinion Filed December 12, 2018




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01037-CV

                  IN RE JUAN GUERRA AND JUAN DELTORO, Relators

                  Original Proceeding from the 162nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-07967

                               MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Whitehill
                                    Opinion by Justice Whitehill
        Before the Court is relators’ petition for writ of mandamus in which relators complain of
the trial court’s order granting the amended motion to compel arbitration filed by the real parties
in interest. To be entitled to mandamus relief, a relator must show both that the trial court has
clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential
Ins. Co., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding). Based on the record before us,
we conclude relators have not shown they are entitled to the relief requested. Accordingly, we
deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the
petition if the court determines relator is not entitled to the relief sought).




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE


181037F.P05